
	
		II
		111th CONGRESS
		2d Session
		S. 4024
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2010
			Mr. Wyden (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce the costs of prescription drugs
		  for Medicare beneficiaries and to guarantee access to comprehensive
		  prescription drug coverage under part D of the Medicare program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Enhancements for Needed Drugs
			 Act of 2010.
		2.GAO studies and
			 reports on prices of prescription drugs
			(a)Review and
			 reports on retail prices of prescription drugs
				(1)Initial
			 reviewThe Comptroller
			 General of the United States shall conduct a review of the retail cost of
			 prescription drugs in the United States during 2004 through 2010, with an
			 emphasis on the prescription drugs most utilized for individuals age 65 or
			 older.
				(2)Subsequent
			 reviewAfter conducting the
			 review under paragraph (1), the Comptroller General shall continuously review
			 the retail cost of such drugs through December 31, 2014, to determine the
			 changes in such costs.
				(3)Reports
					(A)Initial
			 reviewNot later than 90 days
			 after the date of enactment of this Act, the Comptroller General shall submit
			 to Congress a report on the initial review conducted under paragraph
			 (1).
					(B)Subsequent
			 reviewNot later than April 1
			 of 2012, 2013, 2014, and 2015, the Comptroller General shall submit to Congress
			 a report on the subsequent review conducted under paragraph (2).
					(b)Annual GAO
			 study and report on retail and acquisition prices of certain prescription
			 drugs
				(1)Ongoing
			 studyThe Comptroller General
			 of the United States shall conduct an ongoing study that compares the average
			 retail cost in the United States for each of the 20 most utilized prescription
			 drugs for individuals age 65 or older with—
					(A)the average price at which private health
			 plans acquire each such drug;
					(B)the average price at which the Department
			 of Defense under the Defense Health Program acquires each such drug;
					(C)the average price at which the Department
			 of Veterans Affairs under the laws administered by the Secretary of Veterans
			 Affairs acquires each such drug; and
					(D)the average negotiated price for each such
			 drug that eligible beneficiaries enrolled in a prescription drug plan under
			 part D of title XVIII of the Social Security
			 Act that provides only basic prescription drug coverage have access
			 to under such plans.
					(2)Annual
			 reportNot later than October
			 1, 2011, and annually thereafter, the Comptroller General shall submit to
			 Congress a report on the study conducted under paragraph (1), together with
			 such recommendations as the Comptroller General determines appropriate.
				3.Inclusion of average
			 aggregate beneficiary costs and savings in comparative information for basic
			 Medicare prescription drug plansSection 1860D–1(c)(3) of the
			 Social Security Act (42 U.S.C.
			 1395w–101(c)(3)) is amended—
			(1)in subparagraph (A)—
				(A)in the matter preceding clause (i), by
			 striking subparagraph (B) and inserting subparagraphs (B)
			 and (C); and
				(B)by adding at the end the following new
			 clause:
					
						(vi)Average
				aggregate beneficiary costs and savingsWith respect to plan years beginning on or
				after January 1, 2012, the average aggregate costs, including deductibles and
				other cost-sharing, that a beneficiary will incur for covered part D drugs in
				the year under the plan compared to the average aggregate costs that an
				eligible beneficiary with no prescription drug coverage will incur for covered
				part D drugs in the year.
						;
				and
				(2)by adding at the end the following new
			 subparagraph:
				
					(C)Average
				aggregate beneficiary costs and savings information only for basic prescription
				drug plansThe Secretary
				shall not provide comparative information under subparagraph (A)(vi) with
				respect to—
						(i)a prescription drug plan that provides
				supplemental prescription drug coverage; or
						(ii)a Medicare Advantage
				plan.
						.
			4.Negotiating fair
			 prices for Medicare prescription drugs
			(a)In
			 generalSection 1860D–11
			 of the Social Security Act (42 U.S.C.
			 1395w–111) is amended by striking subsection (i) (relating to noninterference)
			 and by inserting the following:
				
					(i)Authority To
				negotiate prices with manufacturers
						(1)In
				generalIn order to ensure
				that beneficiaries enrolled under prescription drug plans and MA–PD plans pay
				the lowest possible price, the Secretary shall have authority similar to that
				of other Federal entities that purchase prescription drugs in bulk to negotiate
				contracts with manufacturers of covered part D drugs, consistent with the
				requirements and in furtherance of the goals of providing quality care and
				containing costs under this part.
						(2)Mandatory
				responsibilitiesThe
				Secretary shall be required to—
							(A)negotiate
				contracts with manufacturers of covered part D drugs when the drug is a single
				source drug without a therapeutic equivalent;
							(B)participate in
				the negotiation of contracts with respect to any covered part D drug upon the
				request of an approved prescription drug plan or MA–PD plan;
							(C)participate in
				the negotiation of contracts for any covered part D drugs for which there is a
				substantial amount of Federal research funding in the development of the drug;
				and
							(D)negotiate
				contracts with manufacturers of covered part D drugs for each standard fallback
				prescription drug plan under subsection (g) and each comprehensive fallback
				prescription drug plan under subsection (k).
							(3)Rule of
				constructionNothing in
				paragraph (2) shall be construed to limit the authority of the Secretary under
				paragraph (1) to the mandatory responsibilities under paragraph (2).
						(4)No particular
				formulary or price structureIn order to promote competition under this
				part and in carrying out this part, the Secretary may not require a particular
				formulary or institute a price structure for the reimbursement of covered part
				D drugs.
						(5)Use
				of savingsThe savings to the
				Medicare Prescription Drug Account through the use of the authority provided
				under this subsection (including the mandatory responsibilities under paragraph
				(2)) shall be used to strengthen the program under this part and to reduce the
				Federal
				deficit.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of enactment of this Act.
			5.Access to a
			 comprehensive Medicare prescription drug plan
			(a)Requirement for
			 accessSection 1860D–3(a) of the
			 Social Security Act (42 U.S.C.
			 1395w–103(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 Choice of at least two
			 plans in each area.—The Secretary and inserting
			 “Choice.—
						
							(A)Choice of at
				least two plans in each areaThe
				Secretary
							; and
				
					(B)by adding at the
			 end the following new subparagraph:
						
							(B)Choice of a
				comprehensive prescription drug planIn addition to the
				requirement under subparagraph (A), the Secretary shall ensure that each part D
				eligible individual has available a choice of enrollment in a comprehensive
				prescription drug plan (as defined in paragraph (4)) in the area in which the
				individual resides. In any such case in which such a plan is not available, the
				part D eligible individual shall be given the opportunity to enroll in a
				comprehensive fallback prescription drug
				plan.
							;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(4)Comprehensive
				prescription drug planFor purposes of this section, the term
				comprehensive prescription drug plan means a prescription drug
				plan that provides coverage of covered part D drugs after an individual has
				reached the initial coverage limit under paragraph (3) of section 1860D–2(b)
				but has not reached the annual out-of-pocket threshold under paragraph (4)(B)
				of such section that is the same as the coverage for such drugs that is
				provided under the plan after the individual has met the deductible under
				paragraph (1) of such section but has not reached such initial coverage
				limit.
						.
				(b)Comprehensive
			 fallback prescription drug planSection 1860D–11 of the
			 Social Security Act (42 U.S.C.
			 1395w–111) is amended by adding at the end the following new subsection:
				
					(k)Guaranteeing
				access to comprehensive coverage
						(1)Solicitation of
				bidsSeparate from the bidding process under subsections (b) and
				(g), the Secretary shall provide for a process for the solicitation of bids
				from eligible comprehensive fallback entities (as defined in paragraph (2)) for
				the offering in all comprehensive fallback service areas (as defined in
				paragraph (3)) in one or more PDP regions of a comprehensive fallback
				prescription drug plan (as defined in paragraph (4)) during the contract period
				specified in subsection (g)(5) (as made applicable to this subsection under
				paragraph (6)).
						(2)Eligible
				comprehensive fallback entityFor purposes of this section, the
				term eligible comprehensive fallback entity means, with respect to
				all comprehensive fallback service areas in a PDP region for a contract period,
				an entity that—
							(A)meets the
				requirements to be a PDP sponsor (or would meet such requirements but for the
				fact that the entity is not a risk-bearing entity); and
							(B)does not submit a
				bid under section 1860D–11(b) for any prescription drug plan for any PDP region
				for the first year of such contract period.
							For purposes of subparagraph (B), an
				entity shall be treated as submitting a bid with respect to a prescription drug
				plan if the entity is acting as a subcontractor of a PDP sponsor that is
				offering such a plan. The previous sentence shall not apply to entities that
				are subcontractors of an MA organization except insofar as such organization is
				acting as a PDP sponsor with respect to a prescription drug plan.(3)Fallback
				service areaFor purposes of this subsection, the term
				comprehensive fallback service area means, for a PDP region with
				respect to a year, any area within such region for which the Secretary
				determines before the beginning of the year that the access requirements of the
				first sentence of section 1860D–3(a)(1)(B) will not be met for part D eligible
				individuals residing in the area for the year.
						(4)Comprehensive
				fallback prescription drug planFor purposes of this part, the
				term comprehensive fallback prescription drug plan means a
				prescription drug plan that—
							(A)offers the
				standard prescription drug coverage and access to negotiated prices described
				in section 1860D–2(a)(1)(A);
							(B)offers coverage
				of covered part D drugs after an individual has reached the initial coverage
				limit under paragraph (3) of section 1860D–2(b) but has not reached the annual
				out-of-pocket threshold under paragraph (4)(B) of such section that is the same
				as the coverage for such drugs that is offered after the individual has met the
				deductible under paragraph (1) of such section but has not reached such initial
				coverage limit; and
							(C)meets such other
				requirements as the Secretary may specify.
							(5)Monthly
				beneficiary premiumExcept as provided in section 1860D–13(b)
				(relating to late enrollment penalty) and subject to section 1860D–14 (relating
				to low-income assistance), the monthly beneficiary premium to be charged under
				a comprehensive fallback prescription drug plan offered in all comprehensive
				fallback service areas in a PDP region shall be uniform and shall be an amount
				equal to—
							(A)25.5 percent of
				an amount equal to the Secretary’s estimate of the average monthly per capita
				actuarial cost, including administrative expenses, under the comprehensive
				fallback prescription drug plan of providing the coverage described in
				paragraph (4)(A) in the region, as calculated by the Chief Actuary of the
				Centers for Medicare & Medicaid Services; and
							(B)100 percent of an
				amount equal to the Secretary’s estimate of the average monthly per capita
				actuarial cost, including administrative expenses, under the comprehensive
				fallback prescription drug plan of providing the coverage described in
				paragraph (4)(B) in the region, as calculated by the Chief Actuary of the
				Centers for Medicare & Medicaid Services.
							In calculating such administrative
				expenses, the Chief Actuary shall use a factor that is based on similar
				expenses of prescription drug plans that are not standard or comprehensive
				fallback prescription drug plans.(6)Incorporation
				of standard fallback prescription drug plan provisionsThe
				provisions of paragraphs (1)(B), (5), and (7) of subsection (g) shall apply to
				comprehensive fallback prescription drug plans and entities offering such plans
				in the same manner as such provisions apply to standard fallback prescription
				drug plans and entities offering such plans.
						(7)Same entity may
				offer both fallback prescription drug plans in an areaThe
				Secretary may award a contract to an entity under this subsection with respect
				to an area and period and a contract under subsection (g) with respect to the
				same area and
				period.
						.
			(c)Conforming
			 amendments
				(1)AccessSection 1860D–3 of
			 the Social Security Act (42 U.S.C.
			 1395w–103) is amended—
					(A)in subsection
			 (a)—
						(i)in paragraph
			 (1)(A) of subsection (a), as redesignated by subsection (a), by inserting
			 standard before fallback; and
						(ii)in paragraph
			 (2), by striking paragraph (1) and inserting paragraph
			 (1)(A); and
						(B)in subsection
			 (b)(2), by striking fallback prescription drug plan for that area under
			 section 1860D–11(g) and inserting standard or comprehensive
			 fallback prescription drug plan for that area under subsections (g) and (k) of
			 section 1860D–11, as applicable.
					(2)Limited risk
			 plansSection 1860D–11(f) of the
			 Social Security Act (42 U.S.C.
			 1395w–111(f)) is amended—
					(A)in paragraph
			 (1)—
						(i)by striking
			 1860D–3(a) and inserting 1860D–3(a)(1)(A);
			 and
						(ii)by inserting
			 standard before fallback; and
						(B)in paragraph
			 (2)(A), by striking 1860D–3(a) and inserting
			 1860D–3(a)(1)(A); and
					(C)in each of
			 subparagraphs (A) and (B) of paragraph (4), by striking a
			 fallback and inserting a standard or comprehensive
			 fallback.
					(3)Standard
			 fallback prescription drug planSection 1860D–11(g) of the
			 Social Security Act (42 U.S.C.
			 1395w–111(g)) is amended—
					(A)in the heading,
			 by inserting standard
			 prescription drug after access to;
					(B)by inserting
			 standard before fallback each place it
			 appears;
					(C)by striking
			 Fallback each place it appears and
			 inserting Standard
			 fallback;
					(D)by inserting
			 standard before fallback each place it appears;
			 and
					(E)in paragraph (3),
			 by striking 1860D–3(a) and inserting
			 1860D–3(a)(1)(A).
					(4)Annual
			 reportSection 1860D–11(h) of the
			 Social Security Act (42 U.S.C.
			 1395w–111(h)) is amended by striking (f) and (g) and inserting
			 (f), (g), and (k).
				(5)Limitation on
			 entities offering fallback prescription drug plansSection
			 1860D–12(b)(2) of the Social
			 Security Act (42 U.S.C. 1395w–112(b)(2)) is amended—
					(A)in the matter
			 preceding subparagraph (A), by striking a fallback and inserting
			 a standard or comprehensive fallback;
					(B)in subparagraph
			 (A)—
						(i)by striking
			 section 1860D–11(g) and inserting subsection (g) or (k)
			 of section 1860D–11;
						(ii)by striking
			 such section and inserting such subsections, as
			 applicable; and
						(iii)by striking
			 a fallback and inserting a standard or comprehensive
			 fallback;
						(C)in subparagraph
			 (B), by striking a fallback and inserting a standard or
			 comprehensive fallback;
					(D)in subparagraph
			 (C), by striking a fallback and inserting a standard or
			 comprehensive fallback and
					(E)in the flush
			 matter following subparagraph (C), by striking a fallback and
			 inserting a standard or comprehensive fallback.
					(6)Collection of
			 premiumSection 1860D–13(c)(3) of the
			 Social Security Act (42 U.S.C.
			 1395w–113(c)(3)) is amended by striking a fallback and inserting
			 a standard or comprehensive fallback.
				(7)PaymentSection
			 1860D–15(g) of the Social
			 Security Act (42 U.S.C. 1395w–115(g)) is amended by striking
			 offering and all that follows and inserting the following:
			 “offering—
					
						(1)a standard
				prescription drug plan (as defined in paragraph (4) of section 1860D–11(g)),
				the amount payable shall be the amounts determined under the contract for such
				plan pursuant to paragraph (5) of such section; and
						(2)a comprehensive
				prescription drug plan (as defined in paragraph (4) of section 1860D–11(k)),
				the amount payable shall be the amounts determined under the contract for such
				plan pursuant to such paragraph (5) (as made applicable to section 1860D–11(k)
				under paragraph (6) of such
				section).
						.
				(8)Payment from
			 accountSection 1860D–16(b)(1)(B) of the
			 Social Security Act (42 U.S.C.
			 1395w–116(b)(1)(B)) is amended by inserting standard and
			 comprehensive before fallback.
				(9)DefinitionSection
			 1860D–41(a)(5) of the Social
			 Security Act (42 U.S.C. 1395w–151(a)(5)) is amended to read as
			 follows:
					
						(5)Standard
				fallback prescription drug plan; comprehensive fallback prescription drug
				planThe terms standard fallback prescription drug
				plan and comprehensive fallback prescription drug plan
				have the meaning given those terms in subsection (g)(4) and (k)(4),
				respectively, of section
				1860D–11.
						.
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2012.
			
